Exhibit 10.1

 



SEVERANCE PROTECTION AND

RESTRICTIVE COVENANTS AGREEMENT

 

THIS SEVERANCE PROTECTION AND RESTRICTIVE COVENANTS AGREEMENT (this “Agreement”)
is made and entered as of the 3rd day of October, 2017, by and among AMERIS
BANCORP, a Georgia corporation (the “Bancorp”), AMERIS BANK, a Georgia
state-chartered bank and wholly owned subsidiary of the Bancorp (the “Bank”; the
Bancorp and the Bank are collectively referred to herein as “Employer”), and
William D. McKendry, an individual resident of the State of Florida
(“Employee”).

 

WHEREAS, Employee is an employee of the Bancorp and/or the Bank;

 

WHEREAS, the expertise and experience of Employee in the financial institutions
industry are valuable to Employer;

 

WHEREAS, it is in the best interests of Employer to maintain an experienced and
sound executive management team to manage Employer, further Employer’s overall
strategies and protect and enhance shareholder value;

 

WHEREAS, in addition, the Board of Directors of the Bancorp (the “Bancorp
Board”) has determined that it is essential and in the best interest of Employer
to retain the services of Employee in the event of a threat or occurrence of a
Change of Control (as hereinafter defined) and to ensure Employee’s continued
dedication and efforts in such event without undue concern for Employee’s
personal financial and employment security;

 

WHEREAS, in order to induce Employee to remain in the employ of Employer,
Employer desires to enter into this Agreement with Employee to provide Employee
with certain benefits in the event Employee’s employment is terminated,
including termination as a result of, or in connection with, a Change of
Control; and

 

WHEREAS, in consideration for the benefits provided to Employee hereunder and as
an inducement to Employer providing such benefits, Employee agrees that it is
reasonable and fair to enter into certain restrictive covenants as hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Effective Date. The effective time and date of this
Agreement shall be deemed to be 12:00:01 a.m. on the date of its making first
set forth above (the “Effective Date”).

 

2.                  Term of Agreement. This Agreement shall commence as of the
Effective Date and shall end on the second (2nd) anniversary thereof (such
period hereinafter referred to as the “Term”); provided, however, that, if a
Change of Control shall occur during such period, then the Term shall be
extended automatically as and to the extent necessary so that it does not expire
prior to the first (1st) anniversary of such Change of Control.

 

 

 

 



3.                  Definitions. As used in this Agreement, the following
capitalized terms shall have the meanings set forth below:

 

(a)               “Cause” shall mean:

 

(i)                 the willful and continued failure of Employee to perform
Employee’s duties with Employer, other than any such failure resulting from
Disability, or to follow the directives of the Bancorp Board or a more senior
executive of Employer, following written notice from the Chief Executive Officer
of Employer specifying such failure;

 

(ii)              Employee’s willful misconduct or gross negligence (including,
but not limited to, a material willful violation of Employer’s written corporate
governance and ethics guidelines and codes of conduct) in connection with
Employer’s business or relating to Employee’s duties hereunder;

 

(iii)            Employee’s habitual substance abuse;

 

(iv)             Employee’s being convicted of, or pleading guilty or nolo
contendere to, a felony or a crime involving moral turpitude;

 

(v)               Employee’s willful theft, embezzlement or act of comparable
dishonesty against Employer;

 

(vi)             a willful act by Employee which constitutes a material breach
of Employee’s fiduciary duty to Employer;

 

(vii)          a material breach by Employee of this Agreement, which breach is
not cured (if curable) by Employee within 30 days following Employee’s receipt
of written notice thereof; or

 

(viii)        conduct by Employee that results in the permanent removal of
Employee from Employee’s position as an officer or employee of the Bancorp or
the Bank pursuant to a written order by any banking regulatory agency with
authority or jurisdiction over the Bancorp or the Bank, as the case may be.

 

For purposes of this Section 3(a), no act or failure to act on the part of
Employee shall be considered “willful” unless it is done, or omitted to be done,
by Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of Employer.

 

(b)               “Change of Control” shall mean the occurrence of any of the
following events:

 

(i)                 any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(for purposes of this Section 3(b), a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under such Act) of 30% or more of
either (A) the then-outstanding shares of common stock of the Bancorp (the
“Outstanding Bancorp Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Bancorp entitled to vote generally in
the election of directors (the “Outstanding Bancorp Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from the Bancorp; (x) any acquisition by the Bancorp; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Bancorp; or (z) any acquisition pursuant to a transaction that
complies with clauses (iii)(A), (iii)(B) and (iii)(C) below;

 



 2 

 

 

(ii)              individuals who, as of the Effective Date, constitute the
Bancorp Board (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Bancorp Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Bancorp’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Bancorp Board;

 

(iii)            consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Bancorp or any of
its subsidiaries, including, without limitation, the Bank, a sale or other
disposition of all or substantially all of the assets of the Bancorp, or the
acquisition of assets or stock of another entity by the Bancorp or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Bancorp Common Stock
and the Outstanding Bancorp Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, greater than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Bancorp or
all or substantially all of the Bancorp’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Bancorp Common
Stock and the Outstanding Bancorp Voting Securities, as the case may be, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Bancorp or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then-outstanding shares of common stock of the
corporation (or, for a non-corporate entity, equivalent securities) resulting
from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Bancorp Board providing for such
Business Combination; or

 



 3 

 

  

(iv)             approval by the shareholders of the Bancorp of a complete
liquidation or dissolution of the Bancorp.

 

Notwithstanding the foregoing, (x) a Change of Control shall not be deemed to
occur solely because any Person acquires beneficial ownership of more than 30%
of the Outstanding Bancorp Common Stock or the Outstanding Bancorp Voting
Securities as a result of the acquisition of Outstanding Bancorp Common Stock or
Outstanding Bancorp Voting Securities by the Bancorp which reduces the number
thereof outstanding; provided, however, that if after such acquisition by the
Bancorp such Person becomes the beneficial owner of additional Outstanding
Bancorp Common Stock or Outstanding Bancorp Voting Securities, as the case may
be, that increases the percentage thereof beneficially owned by such Person, a
Change of Control shall then occur; and (y) a Change of Control shall not occur
unless such transaction constitutes a change in the ownership of the Bancorp, a
change in effective control of the Bancorp or a change in the ownership of a
substantial portion of the Bancorp’s assets under Section 409A.

 

(c)               “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(d)               “Disability” shall mean the inability of Employee to perform
Employee’s duties with Employer on a full-time basis for 180 days in any
one-year period as a result of incapacity due to mental or physical illness or
injury.

 

(e)               “Good Reason” shall mean: (i) a material diminution in
Employee’s authority, duties or responsibilities; (ii) a material change in the
geographic location at which Employee must regularly perform the services to be
performed by Employee pursuant to this Agreement (other than a change in such
geographic location to an office or other location closer to Employee’s home
residence); and (iii) any other action or inaction that constitutes a material
breach by Employer of this Agreement; provided, however, that Employee must
provide notice to Employer of the condition Employee contends is Good Reason
within 90 days after the initial existence of the condition, and Employer must
have a period of 30 days to remedy the condition. If the condition is not
remedied within such 30-day period, then Employee must provide a Notice of
Termination within 30 days after the end of Employer’s remedy period.

 

(f)                “Notice of Termination” shall mean a written notice that (i)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated and (ii) if the Termination Date is
other than the date of receipt of such notice, specifies the Termination Date
(which date shall be not more than 30 days after the giving of such notice,
except as otherwise provided in Section 3(i)(v) hereof). The failure to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Disability, Cause or Good Reason shall not waive any right of
Employee or Employer hereunder or preclude Employee or Employer from asserting
such fact or circumstance in enforcing Employee’s or Employer’s rights
hereunder.

 

(g)               “Section 409A” shall mean, collectively, Section 409A of the
Code and the guidance and regulations issued thereunder.

 



 4 

 



 

(h)               “terminate” (and variations and derivatives thereof) shall
mean, when used in connection with a cessation of employment, that Employee has
incurred a separation from service as defined in Section 409A.

 

(i)                 “Termination Date” shall mean (i) if Employee’s employment
is terminated by Employer for Cause or without Cause, the date of Employee’s
receipt of the Notice of Termination or a later date specified therein, as the
case may be, (ii) if Employee’s employment is terminated by Employee for Good
Reason, the date of Employer’s receipt of the Notice of Termination, (iii) if
Employee’s employment is terminated by Employee as a Voluntary Termination, the
date of Employer’s receipt of the Notice of Termination or a later date
specified therein, as the case may be, (iv) if Employee’s employment is
terminated by reason of death, the Termination Date shall be the date of death
of Employee, and (v) if Employee’s employment is terminated by reason of
Disability, the Termination Date shall be the 45th day after the date of
Employee’s receipt of the Notice of Termination, except that, in such case, such
Notice of Termination will continue to be effective only if Employee shall not
have returned to full-time performance of Employee’s duties within the 30 days
after its receipt.

 

(j)                 “Termination Without Cause” shall mean any termination of
Employee’s employment by Employer other than for Cause.

 

(k)               “Voluntary Termination” shall mean any voluntary termination
of Employee’s employment by Employee other than for Good Reason.

 

4.                  Obligations of Employer Upon Termination (Other Than in
Connection With a Change of Control). The provisions of this Section 4 apply
only to terminations that are not in connection with a Change of Control, and
any Change of Control Termination (as defined below) shall instead by governed
by Section 5 hereof.

 

(a)               Cause; Voluntary Termination. If, during the Term, Employer
shall terminate Employee’s employment for Cause or Employee shall terminate
Employee’s employment by a Voluntary Termination, then Employee shall be
entitled to receive the following (collectively, the “Accrued Amounts”):

 

(i)                 any accrued but unpaid salary and accrued but unused
vacation, sick or other leave pay, which shall be paid on the pay date
immediately following the Termination Date in accordance with Employer’s
customary payroll procedures;

 

(ii)              any earned but unpaid cash bonus with respect to any completed
fiscal year immediately preceding the Termination Date, which shall be paid on
the otherwise applicable payment date; provided, however, that if Employee’s
employment is terminated by Employer for Cause, then any such accrued but unpaid
cash bonus shall be forfeited;

 

(iii)            reimbursement for unreimbursed business expenses properly
incurred by Employee, which shall be subject to and paid in accordance with
Employer’s expense reimbursement policies, practices and procedures; and

 

 5 

 

 



(iv)             such employee benefits, if any, as to which Employee may be
entitled under any employee benefit plans, practices, policies or programs of
Employer as of the Termination Date.

 

(b)               Termination Without Cause or for Good Reason. If, during the
Term, Employer shall terminate Employee’s employment without Cause or Employee
shall terminate Employee’s employment for Good Reason (in each case, other than
pursuant to a Change of Control Termination), then Employee shall be entitled to
receive the Accrued Amounts and, subject to Employee’s (x) compliance with the
covenants contained in Section 8 hereof and (y) execution of a release of claims
in favor of Employer, its subsidiaries and affiliates and their respective
officers and directors in a form provided by Employer (the “Release”) and such
Release becoming effective within 45 days following the Termination Date (such
45-day period, for purposes of this Section 4(b), the “Release Execution
Period”), Employee shall be entitled to receive the following:

 

(i)                 equal installment payments payable in accordance with
Employer’s normal payroll procedures, which are in the aggregate equal to
one-and-one-half (1 1/2) times the sum of (A) Employee’s salary at the rate in
effect on the Termination Date and (B) Employee’s target cash bonus opportunity
for the year in which the Termination Date occurs, and which installments shall
begin within 30 days after the Termination Date; provided, however, that if the
Release Execution Period begins in one taxable year and ends in another taxable
year, then payments shall not commence until the beginning of the second taxable
year;

 

(ii)              a lump sum amount equal to the product of (A) the cash bonus,
if any, that Employee would have earned for the fiscal year in which the
Termination Date occurs based on the achievement of applicable performance goals
for such year and (B) a fraction, the numerator of which is the number of days
Employee was employed by Employer during the year of termination and the
denominator of which is the number of days in such year (the “Pro-Rata Bonus”),
which amount shall be paid in cash on the date that annual bonuses are paid to
senior executives of Employer generally, but in no event later than
two-and-one-half (2 1/2) months following the end of the fiscal year in which
the Termination Date occurs; and

 

(iii)            if Employee timely and properly elects continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then
Employer shall reimburse Employee for the monthly COBRA premium paid by Employee
for Employee and Employee’s dependents until the earliest of: (A) the 18-month
anniversary of the Termination Date; (B) the date Employee is no longer eligible
to receive COBRA continuation coverage; and (C) the date on which Employee
becomes eligible to receive substantially similar coverage from another
employer. Such reimbursement shall be paid to Employee on the 15th day of the
month immediately following the month in which Employee timely remits the
premium payment.

 

(c)               Death or Disability. If Employee’s employment is terminated
during the Term on account of Employee’s death or Disability, then Employee (or
Employee’s estate or beneficiaries, as the case may be) shall be entitled to
receive the following: (i) the Accrued Amounts; and (ii) a lump sum amount equal
to the Pro-Rata Bonus, if any, that Employee would have earned for the fiscal
year in which the Termination Date occurs based on the achievement of applicable
performance goals for such year, which amount shall be paid in cash on the date
that annual bonuses are paid to senior executives of Employer generally, but in
no event later than two-and-one-half (2 1/2) months following the end of the
fiscal year in which the Termination Date occurs. Notwithstanding any other
provision contained herein, all payments made in connection with Employee’s
Disability shall be provided in a manner that is consistent with federal and
state law.

 

 6 

 

 



5.                  Termination In Connection With a Change of Control.

 

(a)               Change of Control Termination. In the event that at the time
of or prior to the first (1st) anniversary of a Change of Control, and during
the Term, Employer terminates Employee’s employment without Cause, or Employee
terminates Employee’s employment for Good Reason (each a “Change of Control
Termination”), Employee shall be entitled to receive the payments and benefits
specified in this Section 5.

 

(b)               Change of Control Payments and Benefits. Upon a Change of
Control Termination, Employee shall be entitled to receive the Accrued Amounts
and, subject to Employee’s (x) compliance with the covenants contained in
Section 8 hereof and (y) Employee’s execution of a Release and such Release
becoming effective within 45 days following the Termination Date (such 45-day
period, for purposes of this Section 5(b), the “Release Execution Period”),
Employee shall be entitled to receive the following payments or benefits:

 

(i)                 a lump sum amount equal to two times the sum of (A)
Employee’s salary at the rate in effect on the Termination Date and (B)
Employee’s target cash bonus opportunity for the year in which the Termination
Date occurs, which amount shall be paid in cash on or before the 60th day after
the Termination Date; provided, however, that if the Release Execution Period
begins in one taxable year and ends in another taxable year, then payment shall
not be made until the beginning of the second taxable year;

 

(ii)              a lump sum amount equal to the Pro-Rata Bonus, if any, that
Employee would have earned for the fiscal year in which the Termination Date
occurs based on the achievement of applicable performance goals for such year,
which amount shall be paid in cash on or before the 60th day after the
Termination Date; provided, however, that if the Release Execution Period begins
in one taxable year and ends in another taxable year, then payment shall not be
made until the beginning of the second taxable year; and

 

(iii)            if Employee timely and properly elects continuation coverage
under COBRA, then Employer shall reimburse Employee for the monthly COBRA
premium paid by Employee for Employee and Employee’s dependents until the
earliest of: (A) the 18-month anniversary of the Termination Date; (B) the date
Employee is no longer eligible to receive COBRA continuation coverage; and (C)
the date on which Employee becomes eligible to receive substantially similar
coverage from another employer. Such reimbursement shall be paid to Employee on
the 15th day of the month immediately following the month in which Employee
timely remits the premium payment.

 



 7 

 



 

6.                  Non-Exclusivity of Rights. Nothing in this Agreement shall
prevent or limit Employee’s continuing or future participation in any plan,
program, policy or practice provided by Employer and for which Employee may
qualify, nor shall anything herein limit or otherwise affect such rights as
Employee may have under any contract or agreement with Employer, except as
expressly provided otherwise in this Agreement. Amounts which are vested
benefits or which Employee is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with Employer at or
subsequent to the Termination Date shall be payable in accordance with such
plan, policy, practice or program or such contract or agreement, except as
expressly modified by this Agreement.

 

7.                  Code Section 280G.

 

(a)               Certain Reductions in Agreement Payments. Anything in this
Agreement to the contrary notwithstanding, in the event a nationally recognized
independent accounting firm designated by Employer and reasonably acceptable to
Employee (the “Accounting Firm”) shall determine that receipt of all payments or
distributions by Employer and its affiliates in the nature of compensation to or
for Employee’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject Employee to the excise tax under Section
4999 of the Code, the Accounting Firm shall determine as required below in this
Section 7(a) whether to reduce any of the Payments paid or payable pursuant to
this Agreement (the “Agreement Payments”) to the Reduced Amount (as defined
below). The Agreement Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that Employee would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if Employee’s Agreement
Payments were so reduced. If the Accounting Firm determines that Employee would
not have a greater Net After-Tax Receipt of aggregate Payments if Employee’s
Agreement Payments were so reduced, then Employee shall receive all Agreement
Payments to which Employee is entitled.

 

(b)               Accounting Firm Determinations. If the Accounting Firm
determines that aggregate Agreement Payments should be reduced to the Reduced
Amount, then Employer shall promptly give Employee notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this Section 7 shall be binding upon Employer and Employee
and shall be made as soon as reasonably practicable and in no event later than
20 days following the Termination Date. For purposes of reducing the Agreement
Payments to the Reduced Amount, only amounts payable under this Agreement (and
no other Payments) shall be reduced. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing the payments and benefits
under the following sections in the following order: first from Section
5(b)(iii), then from Section 5(b)(ii) and lastly from Section 5(b)(i). All fees
and expenses of the Accounting Firm shall be borne solely by Employer.

 

(c)               Overpayments; Underpayments. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that amounts will
have been paid or distributed by Employer to or for the benefit of Employee
pursuant to this Agreement which should not have been so paid or distributed (an
“Overpayment”) or that additional amounts which will have not been paid or
distributed by Employer to or for the benefit of Employee pursuant to this
Agreement which should have been so paid or distributed (an “Underpayment”), in
each case consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either Employer or Employee which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, Employee shall pay any such Overpayment to Employer
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount shall be payable by
Employee to Employer if and to the extent such payment would not either reduce
the amount on which Employee is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes. In the event that the Accounting
Firm, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by Employer to or for the benefit of Employee
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.

 



 8 

 

 

(d)               Definitions. The following terms shall have the following
meanings for purposes of this Section 7:

 

(i)                 “Reduced Amount” shall mean the greatest amount of Agreement
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code if the Accounting Firm determines to reduce
Agreement Payments pursuant to Section 7(a).

 

(ii)              “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on Employee with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Employee’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Employee in the relevant taxable year(s).

 

8.                  Restrictive Covenants.

 

(a)               Employee Acknowledgements. Employee acknowledges that (i)
Employer has separately bargained and paid additional consideration for the
restrictive covenants in this Section 8 and (ii) Employer will provide certain
benefits to Employee hereunder in reliance on such covenants in view of the
unique and essential nature of the services Employee will perform on behalf of
Employer and the irreparable injury that would befall Employer should Employee
breach such covenants. Employee further acknowledges that Employee’s services
are of a special, unique and extraordinary character and that Employee’s
position with Employer will place Employee in a position of confidence and trust
with customers and employees of Employer and its subsidiaries and affiliates and
with Employer’s other constituencies and will allow Employee access to Trade
Secrets and Confidential Information (each as defined below) concerning Employer
and its subsidiaries and affiliates. Employee further acknowledges that the
types and periods of restrictions imposed by the covenants in this Section 8 are
fair and reasonable and that such restrictions will not prevent Employee from
earning a livelihood.

 

(b)               Covenants. Having acknowledged the foregoing, Employee
covenants and agrees with Employer as follows:

 



 9 

 

 

(i)                 While Employee is employed by Employer and continuing
thereafter, Employee shall not disclose or use any Confidential Information or
Trade Secret for so long as such information remains Confidential Information or
a Trade Secret, as applicable, for any purpose other than as may be necessary
and appropriate in the ordinary course of performing Employee’s duties to
Employer.

 

(ii)              While Employee is employed by Employer, and for a period of 18
months after Employee’s termination or resignation during the Term, Employee
shall not (except on behalf of or with the prior written consent of Employer),
on Employee’s own behalf or in the service or on behalf of others, solicit or
attempt to solicit any customer of Employer or its subsidiaries or affiliates,
including, without limitation, actively sought prospective customers, with whom
Employee had Material Contact (as defined below) during Employee’s employment,
for the purpose of providing products or services that are Competitive (as
defined below) with those offered or provided by Employer or its subsidiaries or
affiliates or, in the event of Employee’s termination, Competitive with those
offered or provided by Employer or its subsidiaries or affiliates within the two
years immediately preceding the termination of Employee’s employment.

 

(iii)            While Employee is employed by Employer, and for a period of 18
months after Employee’s termination or resignation during the Term, Employee
shall not (except on behalf of or with the prior written consent of Employer),
either directly or indirectly, on Employee’s own behalf or in the service or on
behalf of others, perform duties and responsibilities that are the same as or
substantially similar to those Employee performs for Employer or, in the event
of Employee’s termination, performed for Employer within two years prior to the
termination of Employee’s employment, for any business which is the same as or
essentially the same as the business conducted by Employer and its subsidiaries
and affiliates, within the Restricted Territory (as defined below).

 

(iv)             While Employee is employed by Employer, and for a period of 18
months after Employee’s termination or resignation during the Term, Employee
shall not (except on behalf of or with the prior written consent of Employer),
on Employee’s own behalf or in the service or on behalf of others, solicit or
recruit or attempt to solicit or recruit, directly or by assisting others, any
employee of Employer or its subsidiaries or affiliates, whether or not such
employee is a full-time employee or a temporary employee of Employer or its
subsidiaries or affiliates, whether or not such employment is pursuant to a
written agreement and whether or not such employment is for a determined period
or is at will, to cease working for Employer.

 

(v)               Upon Employee’s termination or resignation, Employee will turn
over promptly thereafter to Employer all physical items and other property
belonging to Employer, including, without limitation, all business
correspondence, letters, papers, reports, customer lists, financial statements,
credit reports or other Confidential Information, data or documents of Employer,
in the possession or control of Employee, all of which are and will continue to
be the sole and exclusive property of Employer.

 

(c)               Definitions. For purposes of this Section 8, the following
terms shall be defined as set forth below:

 

 10 

 

 



(i)                 “Competitive,” with respect to particular products or
services, shall mean products or services that are the same as or similar to the
products or services of Employer and its subsidiaries and affiliates.

 

(ii)              “Confidential Information” shall mean data and information:
(A) relating to the business of Employer and its subsidiaries and affiliates,
regardless of whether the data or information constitutes a Trade Secret; (B)
disclosed to Employee or of which Employee becomes aware as a consequence of
Employee’s relationship with Employer; (C) having value to Employer; and (D) not
generally known to competitors of Employer. Confidential Information shall
include, without limitation, Trade Secrets, methods of operation, names of
customers, price lists, financial information and projections, personnel data
and similar information; provided, however, that such term shall not mean data
or information that (x) has been voluntarily disclosed to the public by
Employer, except where such public disclosure has been made by Employee without
authorization from Employer, (y) has been independently developed and disclosed
by others or (z) has otherwise entered the public domain through lawful means.

 

(iii)            “Material Contact” shall mean contact between Employee and a
customer or prospective customer: (A) with whom or which Employee dealt on
behalf of Employer or its subsidiaries or affiliates; (B) whose dealings with
Employer were coordinated or supervised by Employee; (C) about whom Employee
obtained Confidential Information in the ordinary course of business as a result
of Employee’s association with Employer; or (D) who receives products or
services as authorized by Employer, the sale or provision of which results or
resulted in compensation, commissions or earnings for Employee within the two
years immediately preceding the Termination Date.

 

(iv)             “Restricted Territory” shall mean the geographic territory
within a 50-mile radius of Employer’s corporate office located at 1301
Riverplace Boulevard, Suite 2600, Jacksonville, Florida 32207; provided,
however, that if the physical location of such office shall change, then the
Restricted Territory shall mean the geographic territory within a 50-mile radius
of the physical location of such office at such time and, in the event of the
termination of Employee’s employment, the Restricted Territory shall mean the
geographic territory within a 50-mile radius of the physical location of such
office on the Termination Date.

 

(v)               “Trade Secret” shall mean information, without regard to form,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans or a list of actual or
potential customers or suppliers, that is not commonly known by or available to
the public and which information (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.

 

(d)               Equitable Remedies. Employee acknowledges that irreparable
loss and injury would result to Employer upon the breach of any of the covenants
contained in this Section 8 and that damages arising out of such breach would be
difficult to ascertain. Employee hereby agrees that, in addition to all other
remedies provided at law or in equity, Employer may petition and obtain from a
court of law or equity, without the necessity of proving actual damages and
without posting any bond or other security, both temporary and permanent
injunctive relief to prevent a breach by Employee of any covenant contained in
this Section 8.

 



 11 

 

 

9.                  Employee’s Representations. Employee hereby represents to
Employer that the execution and delivery of this Agreement by Employee and
Employer and the performance by Employee of Employee’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Employee is a party or otherwise
bound. Employee represents and warrants that Employee is not subject to any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity
that conflicts in any way with Employee’s ability to be employed by or perform
services for Employer.

 

10.              Assignment and Successors.

 

(a)               Employee. This Agreement is personal to Employee and without
the prior written consent of Employer shall not be assignable by Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Employee’s legal
representatives.

 

(b)               Employer. This Agreement shall inure to the benefit of and be
binding upon Employer and its successors and assigns. The Bancorp and the Bank
will each require any successor to it (whether direct or indirect, by stock or
asset purchase, merger, consolidation or otherwise) or to all or substantially
all of its business or assets to assume expressly and agree to perform this
Agreement in the same manner and to the same extent it would be required to
perform it if no such succession had taken place.

 

11.              Miscellaneous.

 

(a)               Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(b)               Modification of Covenants; Severability. Should any provision
of this Agreement be held by a court of competent jurisdiction to be enforceable
only if modified, or if any portion of this Agreement shall be held as
unenforceable and thus stricken, including, in each case and without limitation,
the time, geographic or other limitations set forth in Section 8 hereof, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement or making such
other modifications as it deems warranted to carry out the intent and agreement
of the parties as embodied herein to the maximum extent permitted by law. The
parties expressly agree that this Agreement as so modified by the court shall be
binding upon and enforceable against each of them. In any event, should one or
more of the provisions of this Agreement be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 



 12 

 

 

 

(c)               Entire Agreement. Except as provided herein, this Agreement
contains the entire agreement between Employer and Employee with respect to the
subject matter hereof and from and after the Effective Date supersedes and
invalidates all previous employment and severance agreements with Employee. No
representations, inducements, promises or agreements, oral or otherwise, which
are not embodied herein shall be of any force or effect.

 

(d)               Withholdings. Notwithstanding any other provision of this
Agreement, Employer shall withhold from any amounts payable or benefits provided
under this Agreement any federal, state and local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

(e)               Compliance with Section 409A.

 

(i)                 It is intended that this Agreement shall conform with all
applicable Section 409A requirements to the extent Section 409A applies to any
provisions of the Agreement. Accordingly, in interpreting, construing or
applying any provisions of the Agreement, the same shall be construed in such
manner as shall meet and comply with Section 409A, and in the event of any
inconsistency with Section 409A, the same shall be reformed so as to meet the
requirements of Section 409A. For purposes of Section 409A, each payment made
under this Agreement shall be treated as a separate payment and the right to a
series of installment payments under this Agreement is to be treated as a right
to a series of separate payments. In no event shall Employee, directly or
indirectly, designate the calendar year of payment. Employee acknowledges that
Employer has not made, and does not make, any representation or warranty
regarding the treatment of this Agreement or the benefits payable under this
Agreement under federal, state or local income tax laws, including, but not
limited to, Section 409A or compliance with the requirements thereof.

 

(ii)              To the extent Employee is a “specified employee” as defined in
Section 409A, notwithstanding the timing of payment provided in any other
Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Section 409A) upon separation from service (within the meaning of
Section 409A), after taking into account all available exemptions, that would
otherwise be payable, distributable or settled during the six-month period after
separation from service, will be made during such six-month period, and any such
payment, distribution or benefit will instead be paid, distributed or settled on
the first business day after such six-month period; provided, however, that if
Employee dies following the Termination Date and prior to the payment,
distribution, settlement or provision of any payments, distributions or benefits
delayed on account of Section 409A, then such payments, distributions or
benefits shall be paid or provided to the personal representative of Employee’s
estate within 30 days after the date of Employee’s death.

 

 13 

 

 



(f)                Clawback Provisions. Notwithstanding any other provisions in
this Agreement to the contrary, any bonus, incentive-based, equity-based or
other similar compensation paid to Employee pursuant to this Agreement or any
other agreement or arrangement with Employer which is subject to recovery under
any law, government regulation or stock exchange listing requirement will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by Employer pursuant to any such law, government regulation or
stock exchange listing requirement).

 

(g)               Governing Law. Except to the extent preempted by federal law,
the laws of the State of Georgia shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

(h)               Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally, by
nationally recognized overnight courier service or sent by certified, registered
or express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, when delivered by nationally recognized overnight courier
service or, if mailed, five days after the date of deposit in the United States
mail, as follows: (i) if to Employer: Ameris Bancorp, 310 First Street, S.E.,
Moultrie, Georgia 31768, Attention: Chief Executive Officer; and (ii) if to
Employee: at the most recent address on file for Employee with Employer. Any
party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(i)                 Amendments. Except as otherwise provided in Section 11(b)
hereof, this Agreement may be amended or modified only by a writing signed by
all parties hereto that makes specific reference to this Agreement.

 

(j)                 No Mitigation. In no event shall Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Employee under this Agreement.

 

(k)               Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

[Signature page follows.]

 

 14 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Severance Protection and Restrictive Covenants Agreement as of the date first
above written.

 



  AMERIS BANCORP                     By: /s/ Edwin W. Hortman, Jr.     Name:
Edwin W. Hortman, Jr.     Title: President and Chief Executive Officer          
                  AMERIS BANK                     By:  /s/ Edwin W. Hortman, Jr.
    Name: Edwin W. Hortman, Jr.     Title: Chief Executive Officer              
              /s/ William D. McKendry     William D. McKendry  



 

 



 15 

